Citation Nr: 0734277	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This appeal was remanded to the Appeals Management Center 
(AMC) in September 2003 for further development and again in 
March 2005 so the AMC could review evidence mailed to the 
Board by the veteran.  

In January 2006, the Board affirmed the RO's decision in this 
claim.  The veteran appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2007, the VA 
General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion in July 2007, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion requests a VA examination be undertaken in 
light of the decision in McLendon v. Nicholson, 20 Vet. App. 
79, 86 (2006), decided in June 2006, five months after the 
Board's decision in this case in January 2006. 

Accordingly, the case is REMANDED for the following action:

The RO should arrange for a VA 
examination to determine the nature and 
extent of any back disorder present.  The 
claims folder or the pertinent medical 
records contained therein, including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran currently have a 
back disorder?
 
(b)  If a back disorder is found, it is 
requested that the examiner review the 
record and provide an opinion as to 
whether it is at least as likely as not 
that any current back disorder is 
causally related to service from February 
1962 to February 1964?
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
 

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



